MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Apr 10 2019, 6:23 am

court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                   Attorney General of Indiana
Brooklyn, Indiana
                                                          Ellen H. Meilaender
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Cody W. Morris,                                           April 10, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2251
        v.                                                Appeal from the Vigo Superior
                                                          Court
State of Indiana,                                         The Honorable Sarah K. Mullican,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          84D03-1802-F3-527



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2251 | April 10, 2019              Page 1 of 5
[1]   Cody W. Morris appeals his five-year sentence for Level 5 felony intimidation 1

      and Level 5 felony domestic battery. 2 Morris argues his sentence is

      inappropriate. We affirm.



                                Facts and Procedural History
[2]   Morris and his ex-wife, Kalayla, had two children together. Although they

      were divorced, they had resumed a romantic relationship. On February 15,

      2018, during an argument, Morris threatened to hit Kalayla in the head with a

      hammer. Morris pushed Kalayla down on the couch to prevent her from

      leaving. Morris smashed Kalayla’s cell phone with the hammer and cut the

      wires to the landline. When their children awoke, Morris told the oldest, a

      three-year-old, that Kalayla was going to send Morris to jail. Morris also

      caused the electricity to go out in the house. The three-year-old was frightened.

      Eventually, Kalayla and the children were able to escape. Kalayla reported the

      incident the next morning.


[3]   On February 16, 2018, the State charged Morris with Level 3 felony criminal

      confinement, 3 Level 5 felony intimidation, Level 5 felony domestic battery, and

      two charges of Class A misdemeanor interference with reporting a crime. 4 On




      1
          Ind. Code § 35-45-2-1 (2017).
      2
          Ind. Code § 35-42-2-1.3 (2016).
      3
          Ind. Code § 35-42-3-3 (2014).
      4
          Ind. Code § 35-45-2-5 (2002).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2251 | April 10, 2019   Page 2 of 5
      July 9, 2018, one day before trial, Morris signed a plea agreement admitting

      guilt for Level 5 felony intimidation and Level 5 felony domestic battery. In

      return, the State dismissed the other charges. Sentencing was left to the

      discretion of the trial court except that Morris “shall not be sentenced to a term

      of imprisonment greater than 5 years[.]” (App. Vol. 2 at 47.)


[4]   On August 20, 2018, the trial court sentenced Morris to five years at the

      Indiana Department of Correction on each count, to be served concurrently.

      The trial court ordered “four (4) years of the sentence shall be executed and . . .

      the balance of the sentence suspended.” (Appealed Order at 1.)



                                 Discussion and Decision
[5]   Under Ind. Appellate Rule 7(B), we may revise a sentence if, after due

      consideration of the trial court’s decision, we find the sentence inappropriate in

      light of the nature of the offense and the character of the offender. Anglemyer v.

      State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (2007).

      We consider not only the aggravators and mitigators found by the trial court,

      but also any other factors appearing in the record. Johnson v. State, 986 N.E.2d

      852, 856 (Ind. Ct. App. 2013). We defer to the trial court’s decision, and our

      goal is to determine whether the appellant’s sentence is inappropriate, not

      whether some other sentence would be more appropriate. Conley v. State, 972

      N.E.2d 864, 876 (Ind. 2012), reh’g denied. Morris, as the appellant, bears the

      burden of demonstrating his sentence is inappropriate. See Childress v. State, 848

      N.E.2d 1073, 1080 (Ind. 2006).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2251 | April 10, 2019   Page 3 of 5
[6]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer, 868 N.E.2d

      at 494. Morris was convicted of two Level 5 felonies. The sentencing range for

      a Level 5 felony is “a fixed term of between one (1) and six (6) years, with the

      advisory sentence being three (3) years.” Ind. Code § 35-50-2-6 (2014). The

      plea agreement restricted the executed portion of Morris’ sentence to five years

      but otherwise left the sentencing to the discretion of the trial court. The trial

      court sentenced Morris to an aggregate of five years for his two convictions,

      with four years executed.


[7]   Morris “acknowledges that he made a serious threat to harm his ex-wife and

      that he pushed her down on the couch to keep her from leaving the home.”

      (Br. of Appellant at 8.) However, he contends the fact the offenses are

      “designated as Level 5 felonies[,]” (id.), accounts for that seriousness. We

      disagree. Morris terrorized his ex-wife and children over a period of time. He

      threatened Kalayla with a hammer. He smashed Kalayla’s cell phone and cut

      the wires to the landline foreclosing Kalayla’s ability to call for help. He turned

      the electricity off in the house. The couple’s three-year-old child was awake

      and aware of these actions. As Kalayla was trying to soothe the child with a

      DVD, Morris kept unplugging the television. Morris told the three-year-old

      child that Kalayla, the child’s mother, wanted to send him, the child’s father, to

      jail. He told Kalayla and the child, “No one is leaving this house.” (Tr. Vol. II

      at 24.) Kalayla testified at the sentencing hearing the child is afraid to be alone

      and “screams in the middle of the night[.]” (Id. at 26.) We cannot agree with


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2251 | April 10, 2019   Page 4 of 5
       Morris that, based on the nature of the offense, his five-year sentence is

       inappropriate.


[8]    When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Johnson, 986 N.E.2d at 857. The significance of

       criminal history varies based on the gravity, nature, and number of prior

       offenses in relation to the current offense. Id. Morris does not attempt to argue

       he does not have a criminal history. His criminal history consists “of Resisting

       Law Enforcement and Illegal Consumption of an Alcoholic Beverage,

       Operating a Vehicle While Intoxicated Endangering a Person, Domestic

       Battery and Interference with the Reporting of a Crime.” (App. Vol. 2 at 85.)

       Notably, the prior convictions for domestic battery and interference with the

       reporting of a crime were perpetrated against the same victim. While Morris

       has accepted responsibility for his actions by pleading guilty and has always

       completed probation successfully, we still cannot say a five-year sentence is

       inappropriate based on Morris’ character.



                                               Conclusion
[9]    Morris has not demonstrated his sentence is inappropriate in light of the nature

       of his offense and his character. Accordingly, we affirm.


[10]   Affirmed.


       Baker, J., and Tavitas, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2251 | April 10, 2019   Page 5 of 5